Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed in view of Applicant’s arguments/amendments filed on 03/14/2022. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “determine, at a first time, a driving intent of the driver based on a combination of the head movement of the driver, the eye position of the driver, the weighted gesture intent, and the weighted audio intent; obtain, from the accelerometer at a second time, sensor information that is captured after the driving intent is determined; in response to determining that the vehicle is moving at the second time, determine an amount of time between the first time and the second time; and in response to the amount of time between the first time and the second time being within the threshold amount time, identify the driver's behavior as aggressive driving” as recited in combination with other features with respect to independent claims 1, 10, and 19.
The closest prior art, Lambert (US 10035514) discloses (6:58-7:5) a road rage driving state is identified based at least in part on driving patterns characterized as road rage (e.g., swerving, erratic braking, erratic acceleration, etc.). In some embodiments, a road rage driving state is identified based at least in part on image recognition of road rage behaviors (e.g., image recognition of the driver acting violently, making rude gestures, etc.). In some embodiments, a road rage driving state is identified based at least in part on speech recognition of road rage behaviors (e.g., speech recognition of the driver shouting insults, swearing, etc.). In some embodiments, a road rage driving state is identified based at least in part on normative deviations for a driver. However, Lambert either singularly or in combination fails to anticipate or render the above limitations obvious.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shou et al. (US 20180267076) – (¶0008) a method for detecting driving behavior is provided, by sampling, at a preset time interval, acceleration data of a vehicle generated by an accelerometer along a longitudinal direction of the vehicle. The method also includes determining an average acceleration along the longitudinal direction by averaging the sampled acceleration data over a first preset time period. The average acceleration is represented by a magnitude and a direction, when the magnitude of the average acceleration is greater than a first preset magnitude, determining an aggressive driving behavior has occurred.
Goudy et al. (US 20140200782) – (¶0106-0107) monitor the speed and acceleration of the host vehicle ancipate the driver's action/intent; (0112) In step 8040, the vehicle intersection monitoring system 12 uses the two speed thresholds and two acceleration thresholds as mentioned above to determine whether the system should warn the driver of the host vehicle 10 (e.g., perform a threat mitigation operation and/or issue a warning) when the on-coming remote vehicle 14 is within a predetermined length of time away from the host vehicle 
Nakanishi et al. (US 20210094568) – (¶0168) if the driving assistance control section 120 receives the accelerating operation information that the driver has performed the accelerating operation AC that exceeds the predetermined second threshold acceleration ACth2 over a longer time than the predetermined first threshold duration CTth1 when the driver's vehicle M is in the stop state M0, the driving assistance control section 120 determines that there is an obstacle (ahead-located vehicle present) for starting the driver's vehicle M although the driver has an unambiguous intention to start and makes the driver's vehicle M into the start-stand-by state.
Micks et al. (US 20170131719) – (¶0061) for example, an acceleration followed quickly by a deceleration may indicate that a human driver is about to move or that the human driver is hesitating to proceed through an intersection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425